DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Status of Claims
The Examiner acknowledges Applicants’ response filed on 01/06/2021 containing amendments and remarks to the claims. Claims 2-5 and 7-10 are amended, claims 1 and 6 are cancelled, and claims 13-14 are new. Thus, claims 2-5 and 7-14 are pending. 
The previous 35 U.S.C. §112 rejection of claim 9 are withdrawn in view of Applicants’ amendments to change the dependency of this claim and provide the needed antecedent basis. The previous 35 U.S.C. §102 rejections of the claims over Klosin are withdrawn in view of Applicants amendments that incorporate allowable subject matter of previous claims 2 and 7 into the catalyst systems of these claims.
In response to amendments, modified rejections are presented below.

Response to Arguments
In the Remarks/Arguments filed on 01/06/2021, pg. 10, Applicants are deferring the filing of remarks or a Terminal Disclaimer (TD) to overcome the Obvious-Type Double Patenting (ODP) over copending US Applicants serial # 16/335,146 in view of Klosin. At this time, the ODP rejection is maintained/modified pending the filing of a TD.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 does not further limit the “cycloalkene having 5 to 13 carbon atoms” that is recited in pending claim 7. Claim 8 lists solvents that are not cycloalkenes such as heptanes, hexanes, pentanes which are not cyclic and not alkenes,
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 2-5 and 9-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9 and 11-14 of copending Application No. 16/335,146 in view of Klosin et al. (US 2018/0071725). Both sets of claims are directed to an oligomerization catalyst comprising the ligand of Chemical Formula 1 wherein E1 and E3 are nitrogen and E2 and E4 are oxygen, a metal such as Cr (III), and an alkylaluminum activator. Both claims also recite oligomerizing using the claimed catalyst. 
It is noted that the co-pending Application does not recite the use of inert solvent in the catalyst.
However, Klosin suggests using an inert solvent, such as cycloheptane, in both catalyst preparation and in oligomerization ([0242], [0272], [0311] and [0331]). The use of solvent allows dissolving, transporting and mixing the catalyst components as well as facilitate olefin concentration and temperature rise during oligomerization (same paragraphs in Klosin listed above).
Therefore, it would have been obvious to one of ordinary skill in the art to have used a solvent in the catalyst and in oligomerization, as suggested by Klosin, because that involves applying a known oligomerization catalyst preparation and oligomerization reaction technique with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
a thorough search of pertinent prior art did not locate a teaching or a suggestion for a catalyst comprising a Cr compound, an alkyl aluminum compound, and the ligand of Formula 1 wherein E1 is N and E2 is O or E3 is N and E4 is O (i.e. a ligand comprising a morpholine ring on either side of B1)—as recited in pending claim 2.
Also, a thorough search of pertinent prior art did not locate a teaching or a suggestion for using cycloalkenes having 5-13 carbons as the hydrocarbon solvent for the olefin oligomerization catalyst—as recited in pending claim 7. Note here that cycloalkenes solvent are shown to produce both 1-C6 and 1-C8 simultaneously using the instant oligomerization catalyst (refer to Table 1 in [0081] of the instant specification. The use of cycloalkenes as a solvent in oligomerization is disclosed by Knudson et al. (US 2007/0043181, [0161], and US 2005/0187391) and Brown et al. (US 2017/0313634, [0075]). However, these references do not teach or suggest the use of these cycloalkenes with the catalyst having a ligand of [Chemical Formula 1] recited in pending claim 7.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

    Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 

/ALI Z FADHEL/Primary Examiner, Art Unit 1772